Citation Nr: 0947762	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as secondary to posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO, inter alia, granted 
service connection for PTSD and denied service connection for 
acid reflux condition due to PTSD.  The Veteran appealed the 
30 percent rating assigned for PTSD as well as the denial of 
service connection for acid reflux condition.

The Veteran had a personal hearing at the RO in October 2005. 
A transcript of the hearing has been associated with the 
claim file.

In January 2008, the Board denied the Veteran's claims. In 
July 2008 the U.S. Court of Appeals for Veterans Claims 
(Court) granted the parties' Joint Motion for Remand, 
vacating the Board's decision and remanding the appeal for 
further action by the Board.

In November 2008 the Board denied the Veteran's claim of 
entitlement to a higher evaluation for PTSD and remanded the 
issue of entitlement to service connection for GERD for 
additional development.  In June 2009 the Court vacated the 
Board's decision with respect to the Veteran's PTSD and 
remanded the appeal for further action by the Board.  While 
the case was in appellate status before the Court, the RO 
conducted development on the issue of service connection for 
GERD and issued a March 2009 a supplemental statement of the 
case (SSOC).

In September 2009, the Board granted a 100 percent rating for 
PTSD and remanded the claim for service connection for GERD.

The claim for service connection for GERD is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.
REMAND

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand. Where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board's September 2009 remand instructed the RO/AMC to 
issue appropriate notice with respect to the evidence and 
information necessary to support the claim for service 
connection for GERD on a secondary basis, including under a 
theory of aggravation.  The Board also instructed that an 
addendum be sought form the physician who conducted the March 
2009 VA examination as to whether the Veteran's PTSD is 
aggravated by his service-connected PTSD.

The claims file has been returned to the Board, but the 
requested development does not appear to have 

Accordingly, the case is REMANDED for the following action:

1. 





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


